ACCEPTED
                                                                                        03-14-00570-CR
                                                                                                4361543
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    3/4/2015 9:07:42 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00570-CR

ERIC BYRON CRAYTON                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                       §         DISTRICT 3/4/2015
                                                              COURT      OF AM
                                                                      9:07:42
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




   FIRST MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.
      Appellant was convicted by a jury of Tampering with Physical Evidence on

August 11, 2014 in the 207th District Court of Comal County. The jury then

sentenced Appellant to 35 years confinement in the institutional division of the

Texas Department of Criminal Justice. Appellant timely filed his notice of appeal

and filed his brief with the Court on February 2, 2015. The State’s brief is currently

due on March 4, 2015.

                                         II.

      Mr. Clayten Hearrell is handling this appeal for the State. In early February,

Mr. Hearrell sat first chair in Cause Numbers CR2013-071 and -072, involving two

counts of Continuous Sexual Abuse of a Child and three counts of Indecency with

                                          1
a Child. Following that trial, Mr. Hearrell worked on CR2011-399, a case

involving an insanity defense to charges of Attempted Murder, Aggravated Assault

with a Deadly Weapon, Deadly Conduct, Tampering with Physical Evidence and

Criminal Mischief. Mr. Hearrell then prepared for a jury trial in CR2014-083,

involving nine counts of Indecency with a Child, although that case was reset to

April 6, 2015. Finally, Mr. Hearrell must prepare for oral argument before this

Court in 03-13-00347-CR on March 25, 2015. Mr. Hearrell has not yet had an

opportunity to complete the State’s brief in this case, and in light of the foregoing,

the State respectfully requests that the Court grant him a 30-day extension to file

the Appellee’s Brief. This is the first extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 30 days, until April 3, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                          2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this First Motion to Extend

Time to File Appellee’s Brief has been delivered to Appellant ERIC BYRON

CRAYTON’s attorney of record in this matter:

Richard E. Wetzel
wetzel_law@1411west.com
1411 West Avenue
Suite 100
Austin, TX 78701
Attorney for Appellant on Appeal

By electronically sending it through efile.txcourts.gov e-filing service this 4th day

of March, 2015.



                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         3